Name: Commission Regulation (EC) No 2969/94 of 5 December 1994 concerning the stopping of fishing for Atlantic redfish by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  maritime and inland waterway transport
 Date Published: nan

 7. 12. 94 Official Journal of the European Communities No L 314/9 COMMISSION REGULATION (EC) No 2969/94 of 5 December 1994 concerning the stopping of fishing for Atlantic redfish by vessels flying the flag of a Member State State or registered in a Member State have reached the quota available for Member States for 1994, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy (!), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3680/93 of 20 December 1993 laying down certain conservation and management measures for fishery resources in the Regu ­ latory Area as defined in the Convention on Future Multi ­ lateral Cooperation in the North West Atlantic Fishe ­ ries (2), as amended by Regulation (EC) No 1043/94 (3), provides for Atlantic redfish quotas for 1994 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota available for Member States ; Whereas, according to the information communicated to the Commission, catches of Atlantic redfish in the waters of NAFO-zone 3M by vessels flying the flag of a Member Article 1 Catches of Atlantic redfish in the waters of NAFO-zone 3M by vessels flying the flag of a Member State or regis ­ tered in a Member State are deemed to have exhausted the quota available for Member States for 1994. Fishing for Atlantic redfish in the waters of NAFO-zone 3M by vessels flying the flag of a Member State or regis ­ tered in a Member State is prohibited, as well as the reten ­ tion on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission 0 OJ No L 261 , 20. 10. 1993, p. 1 . 0 OJ No L 341 , 31 . 12. 1993, p . 42. (3) OJ No L 114, 5. 5 . 1994, p. 1 .